                                                                USDC SDNY
UNITED STATES DISTRICT COURT                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                   ELECTRONICALLY FILED
JON R. MORGAN, on behalf of himself and all others              DOC #: _________________
similarly situated,                                             DATE FILED: __1/8/2020_______

                             Plaintiff,

              -against-
                                                                        19 Civ. 10302 (AT)
U.S. WATER FILTERS, INC.,
                                                                             ORDER
                        Defendant.
ANALISA TORRES, District Judge:

         On November 8, 2019, the Court ordered the parties to submit a joint letter and proposed
case management plan by January 6, 2020. ECF No. 5. Those submissions are now overdue.
Accordingly, it is hereby ORDERED that by January 9, 2020, the parties shall submit their joint
letter and proposed case management plan.

       SO ORDERED.

Dated: January 8, 2020
       New York, New York
